In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-15-00449-CV
                            ____________________


                         IN THE INTEREST OF R.L.R.

_______________________________________________________              ______________

                    On Appeal from the 418th District Court
                         Montgomery County, Texas
                       Trial Cause No. 07-06-06608-CV
________________________________________________________              _____________

                                       ORDER

      The appellant complains that the trial court failed to make findings that are

required when the amount of child support ordered by the court varies from the

amount computed by applying the percentage guidelines to net resources. See Tex.

Fam. Code Ann. § 154.130 (West 2014). After reviewing the parties’ briefs and the

appellate record, we conclude that findings of fact and conclusions of law are

necessary for the proper presentation of the appeal and the trial court can correct its

failure to act by making written findings that will assist this Court’s decision in the

appeal. See Tex. R. App. P. 44.4(b).

                                          1
      We abate the appeal and remand the case to the trial court for entry of

findings. See Tex. Fam. Code Ann. § 154.130. The appeal is abated and all

appellate timetables are suspended while the case is before the trial court. A

supplemental record shall be filed with the Court of Appeals by October 17, 2016.

The appeal will be reinstated without further order of this Court when the

supplemental clerk’s record is filed. After reinstatement of the appeal, the parties

may file supplemental briefs addressing the trial court’s findings. The

supplemental brief of the appellant shall be due thirty days after the supplemental

clerk’s record is filed with the Court of Appeals. The supplemental brief of the

appellee shall be due thirty days after the appellant files her supplemental brief.

      ORDER ENTERED September 14, 2016.

                                                                 PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.




                                           2